RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0470-MR



CYNTHIA WILLIAMS                                                    APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                        ACTION NO. 16-CI-002963


BROWN-FORMAN CORPORATION                                              APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

ACREE, JUDGE: Cynthia Williams appeals the Jefferson Circuit Court’s March

5, 2020 opinion and order dismissing her age-discrimination and retaliation claims

against Brown-Forman Corporation. Finding no error, we affirm.
                                BACKGROUND

             This case is before the Court for a second time. See Williams v.

Brown-Forman Corporation, No. 2017-CA-002043-MR, 2019 WL 1313411 (Ky.

App. Mar. 22, 2019) (“Williams I”). Our previous opinion includes a full

background of this case; here, we present a factual and procedural synopsis as

necessary.

             Williams began working for Brown-Forman in 1997 and received

many awards from the company. In 2013, she became Group Manager of Shopper

Insights, and in February 2015, Cheryl Small became Williams’s supervisor.

             The parties agree that the relationship between Williams and Small

was strained. They also agree that other members of the Shopper Insights team

complained about Small’s management style. Upper management deemed it

appropriate to appoint someone outside its North American Region Group to

investigate Small’s behavior. This assignment fell to Diane Nguyen. After several

months of investigation and employee interviews, Nguyen completed her

investigation. She concluded no illegal conduct occurred. However, Nguyen was

critical of Small’s management and leadership style, noting that it was often

“competitive,” “disruptive,” and “disrespectful.”

             Before Nguyen’s investigation was complete, Small placed Williams

on a Performance Improvement Plan (“PIP”). The PIP identified areas for


                                        -2-
improvement. As more fully described in Williams I, Williams failed to meet

periodic goals. Williams claims Small constantly “moved the goal post” and

undermined her ability to succeed. Nevertheless, citing failures to meet objectives,

Small and Geoff Cronan, Brown-Forman’s Director of Sales and Marketing

Integration and Execution, made the decision to fire Williams. The termination

was effective January 25, 2016. Williams was 50 years and 3 months old.

                A year later, Williams filed an age-discrimination and retaliation

lawsuit against Brown-Forman under the Kentucky Civil Rights Act, KRS1

344.010, et seq. (“KCRA”).

                After more than a year of discovery, Williams presented no evidence

to contradict the sworn statements of Small and Cronan that they were not aware of

Williams’s age or of her claims of age discrimination when they decided to

terminate her. Fourteen months after Williams filed her complaint, the trial court

dismissed Williams’s case because she failed to present evidence:

                either that she was subjected to substantially disparate
                treatment from similarly situated younger employees, or
                that she had been replaced by a substantially younger
                employee. With respect to the retaliation claim, the trial
                court found that Williams failed to present evidence
                showing that either Small or Cronan were aware of
                Williams’s complaints of age discrimination at the time
                they fired her. Based on these conclusions, the trial court
                dismissed the complaint.


1
    Kentucky Revised Statutes.

                                            -3-
Williams I, 2019 WL 1313411, at *3.

               However, no one was hired to replace Williams until after Brown-

Forman’s motions for judgment were filed. Id. at *7. In July 2017, eighteen

months after Williams was terminated, Brown-Forman hired Lori Oles, age 45

years and 8 days.

               In Williams I, this Court found no impropriety in Brown-Forman’s

delay in hiring Williams’s replacement, but we said the timing affected Williams’s

theory of her case and justified allowing her more time for discovery. Specifically,

this Court decided that “Williams alleged sufficient facts to warrant additional

discovery on whether the age difference between her and [her replacement] was

substantial. . . . For similar reasons, we conclude[d] that the trial court granted

summary judgment prematurely on Williams’s retaliation claim.” Id. We

remanded the case for further discovery.2 Id. at *8.




2
  In her first appeal, Williams argued that, before her case was dismissed, she had adduced
“evidence . . . sufficient to warrant additional discovery on her disparate treatment claim.” Id. at
*5. As did the trial court, we rejected that argument, “concluding that additional discovery
would not be relevant to establish whether [three younger employees, Mattingly, Eichberger, and
Tyler] were similarly situated to Williams.” Id. We held “that Williams failed to establish the
disparate treatment element of her prima facie case.” Id. Our mandate then said, “we remand
this matter for additional proceedings on the merits of Williams’s remaining claims.” Id. at *8
(emphasis added). Those remaining claims were: (1) that she was replaced by a substantially
younger employee and (2) that her termination was motivated by retaliation. Notwithstanding
the specific mandate, the trial court allowed Williams to again present her third claim, the
disparate treatment claim, but the trial court again reached the conclusion that Williams failed to
establish a prima facie case for disparate treatment. Williams does not appeal the dismissal of
her age-discrimination claim to the extent it alleges disparate treatment.

                                                -4-
                 Back in the trial court, Brown-Forman’s document production

indicated to Williams that Small continued a pattern of discriminatory, harassing

conduct toward older employees, including Oles. Despite the additional discovery,

and upon Brown-Forman’s renewed motion, the trial court dismissed Williams’s

age-discrimination claim because she presented no direct or circumstantial proof

she was replaced by someone substantially younger.3 Consequently, she could not

establish a prima facie case of age discrimination.

                 The trial court also granted summary judgment in favor of Brown-

Forman on Williams’s retaliation claim because Small’s and Cronan’s affidavits

established that neither supervisor was aware of Williams’s age-discrimination

complaints and Williams “provided the [trial court] with neither direct nor

circumstantial evidence” to create a genuine issue regarding that material fact.

(Opinion and order, Record (“R.”) at 829.)

                 Williams then brought this appeal to challenge the trial court’s second

opinion and order that dispensed with all her claims. We discuss further facts and

procedure as necessary to the analysis below.




3
    See supra, footnote 2.



                                            -5-
                                             ANALYSIS

                 A defendant may test a plaintiff’s claim in different ways, depending

on the nature of the claim itself. In this case, Brown-Forman successfully tested

Williams’s retaliation claim pursuant to CR4 56.02, and successfully tested her

age-discrimination claim based on McDonnell Douglas Corporation v. Green, 411

U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973), as adopted for Kentucky for

claims under the KCRA in Harker v. Federal Land Bank of Louisville, 679 S.W.2d

226, 230 (Ky. 1984).5 We review the dismissal of those claims in that order.

Dismissal of the retaliation claim was proper.

                 Brown-Forman presented the trial court with affidavits showing “the

nonexistence of an issue of material fact.” Steelvest, Inc. v. Scansteel Serv. Ctr.,




4
    Kentucky Rules of Civil Procedure.
5
 The federal Age Discrimination in Employment Act (“ADEA”) and the KCRA prohibit
employment discrimination based upon an employee’s age. Under the ADEA:

         It shall be unlawful for an employer . . . to discharge any individual . . . because of
         such individual’s age[.]

29 United States Code Annotated (“U.S.C.A.”) § 623(a)(1). The KCRA says:

         It is an unlawful practice for an employer . . . to discharge any individual . . . because
         of the individual’s . . . age forty (40) and over[.]

KRS 344.040(1)(a). The language of both statutes is sufficiently similar for the following
principle to apply: “This language does not ban discrimination against employees because they
are aged 40 or older; it bans discrimination against employees because of their age . . . .”
O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308, 312, 116 S. Ct. 1307, 1310, 134
L. Ed. 2d 433 (1996).

                                                    -6-
Inc., 807 S.W.2d 476, 482 (Ky. 1991). Those affidavits stated that neither Small

nor Cronan knew when they fired Williams that she had exercised, or was

exercising, a civil right by claiming age discrimination. Having failed to present

proof contradicting Small’s and Cronan’s affidavits, Williams’s retaliation claim

failed as a matter of law. Brooks v. Lexington-Fayette Urban County Housing

Authority, 132 S.W.3d 790, 803 (Ky. 2004) (second element of retaliation claim is

knowledge of employee’s exercise of a civil right).

             Small’s and Cronan’s sworn affidavits that they were unaware of any

age-discrimination claim shifted to Williams the burden of producing “at least

some affirmative evidence showing that there is a genuine issue of material fact for

trial” of the retaliation claim. Steelvest, 807 S.W.2d at 482. The trial court found

that, despite having substantial time for discovery, Williams failed to carry that

burden of production and, so, granted summary judgment for Brown-Forman.

             Although “[a] trial court is not required to make findings of fact and

conclusions of law when sustaining a motion for summary judgment[,]” Toyota

Motor Mfg., U.S.A., Inc. v. Epperson, 945 S.W.2d 413, 414 n.1 (Ky. 1996), the

judgment in this case includes findings and conclusions. The trial court began by

stating Brown-Forman’s contention that Williams “failed to produce evidence

controverting Small[’s] and Cronan’s affidavits denying any knowledge of her




                                         -7-
protected activity.” (R. at 827.) The trial court assessed whether Brown-Forman’s

contention was correct by describing Williams’s efforts to controvert the affidavits.

             Williams claimed “her documented meetings” with Brown-Forman’s

Senior Vice President and Executive Vice President of Human Resources

constituted sufficient controverting proof. (R. at 827.) The trial court concluded

that, although these discussions with corporate executives “likely . . . show she

complained of conduct she reasonably believed to be wrongful[,] . . . she provided

the [c]ourt with neither direct nor circumstantial evidence that the decision makers

behind her termination [Small and Cronan] knew” Williams had complained at all,

much less specifically about age discrimination. (R. at 829.)

             The trial court also considered Williams’s speculation that while these

executives were “coaching Small” and discussing a “Talking Points” document to

address Small’s subordinates’ criticisms of her performance, Small could have

“connect[ed] the criticism detailed in that document to Williams.” (Id. at 827-28.)

The problem with that argument, as noted by the trial court, is that the “Talking

Points” document made no reference to age discrimination and only “concerned

Small’s competitive rather than cooperative style, her lack of clear direction, and

her penchant for making discrediting comments.” (Id. at 829.) As the trial court

also noted, “Even if Small or Cronan could connect these complaints to Williams,”

nothing about the complaints, or the “Talking Points” document that was created to


                                         -8-
address those complaints, supports the inference that Small or Cronan knew

“Williams also complained of age discrimination.” (Id.) Accordingly, the trial

court granted summary judgment in favor of Brown-Forman on Williams’s

retaliation claim.

             On appeal, Williams directs this Court to nothing that successfully

assails the trial court’s ruling. Her first argument is that, in Williams I, this Court

“recognized that there was circumstantial evidence indicating that Ms. Small may

not have been telling the truth.” (Appellant’s brief, p. 19.) It is true that this Court

generously acknowledged circumstances justifying further discovery to test the

credibility of Small’s and Cronan’s sworn affidavits. Williams I, 2019 WL

1313411, at *7. We expressly noted, “Williams had not yet deposed Nguyen,

Small, or Cronan at the time the trial court granted summary judgment for Brown-

Forman. Their testimony would have a direct bearing on the credibility of Small’s

and Cronan’s affidavits.” Id. “And considering that discovery was not yet

complete” as to the remanded age-discrimination claim, it made sense to allow her

to see if she could discover “at least some affirmative evidence showing that there

is a genuine issue of material fact for trial.” Id. (citing Steelvest, 807 S.W.2d at

482). Notably, if such evidence sufficed to create a genuine issue of material fact

whether Small and Cronan knew Williams was complaining of age discrimination,

this Court would have reversed the summary judgment in Williams I, and not


                                           -9-
merely remanded for further discovery. So, what did Williams discover on

remand?

             On remand, Williams did little to challenge the affidavits of Small and

Cronan. As the trial court noted, “[I]n the time since the Court of Appeals

remanded this case, Williams has deposed Small, but opted not to depose Cronan,

which has the effect of admitting his affidavit is true.” (R. at 826.) And the

deposition of Small appears not to have undermined the credibility of either

affidavit in the least. Although this Court anticipated that Williams would depose

Nguyen, it seems she elected not to do so as there is no reference to such a

deposition in the briefs. In any event, the trial court found Small’s and Cronan’s

affidavits “are uncontroverted, and the [c]ourt has not been directed to evidence

that may be used to impeach these claims [of lack of knowledge of Williams’s age-

discrimination allegations] through a deposition of Small or Cronan.”

             However, in her brief in this second appeal, Williams claims to have

discovered “the pivotal piece of evidence” to create the necessary genuine issue.

(Appellant’s brief, p. 20.) She tells us, “[T]his Court of Appeals and Ms. Williams

believed Ms. Small[’s] and Ms. Nguyen’s testimony would be the most

enlightening on the topic. As it turned out, it was a totally different witness who

supplied the smoking gun.” (Id., p. 20 n.4.) The “smoking gun” testimony comes




                                        -10-
from a person Williams describes as a friend and Brown-Forman Human

Resources employee, Amanda Ives. Here is how Williams describes this evidence:

             Ms. Ives stated that she and Ms. Small had been “working
             on the PIP this week and plan to have the final approval
             from Mary by Friday or Monday.” (US – Resp. to 2nd
             MSJ, Exh. 2) Ms. Ives confirmed that Ms. Small authored
             Ms. Williams’ draft PIP. The draft PIP directed Ms.
             Williams to stop taking her “concerns” regarding Ms.
             Small’s leadership to people other than Ms. Small. It also
             ordered that there should be “[n]o further complaints from
             [Ms. Small’s] team members.” Id. Ms. Williams was one
             of Ms. Small’s team members.

(Id., p. 21.) But nothing about this information contradicts Small’s statement

under oath that she did not know Williams was complaining that Small was

discriminating against her because of her age. This evidence shows nothing more

than that Small instructed her team members, including Williams, to direct their

concerns to Small, their direct supervisor, and, in general, to quit complaining.

Nothing indicates such complaints were about age discrimination and, therefore,

nothing could indicate Small was aware they were, if they were.

             As this reviewing Court’s role is often described,

             we determine whether the record supports the trial court’s
             conclusion that there is no genuine issue as to any material
             fact and the moving party is entitled to judgment as a
             matter of law. Because summary judgment does not
             require findings of fact but only an examination of the
             record to determine whether material issues of fact exist,
             we generally review the grant of summary judgment
             without deference to the trial court’s assessment of the
             record or its legal conclusions.

                                        -11-
Foreman v. Auto Club Property-Casualty Ins. Co., 617 S.W.3d 345, 349 (Ky.

2021) (internal quotation marks and footnotes omitted). In this case, we find no

reason to disturb the trial court’s summary judgment and dismissal of Williams’s

retaliation claim because the record establishes that Williams failed to create a

genuine issue of material fact and that Brown-Forman was entitled to judgment as

a matter of law.

             We move on to address Williams’s claim of age discrimination.

McDonnell-Douglas framework must be applied.

             To begin, Williams urges this Court to reject “the McDonnell-Douglas

paradigm” because it is “treated as a set of evidentiary shackles by attorneys and

courts alike.” (Appellant’s brief, p. 17.) She says the question should be: “Did the

defendant discriminate against the plaintiff?” Williams stated her belief that if she

loses despite having a strong claim of discrimination, the McConnell-Douglas

framework will have “become incurably goofy.” (Id., p. 19.)

             Notwithstanding Williams’s dismay, we must apply the McDonnell-

Douglas analysis. Kentucky courts have not only adopted, but “embraced and

affirmed the United States Supreme Court’s assertions that McDonnell Douglas

established a burden-shifting framework” as the appropriate procedure for

litigating claims of employment discrimination. Norton Healthcare, Inc. v.

Disselkamp, 600 S.W.3d 696, 722 (Ky. 2020).


                                         -12-
            McDonnell Douglas provides “a tool for assessing claims, typically at

summary judgment, when the plaintiff relies on indirect proof of discrimination.”

Comcast Corp. v. Nat’l Ass’n of African American-Owned Media, 140 S. Ct. 1009,

1019, 206 L. Ed. 2d 356 (2020) (analyzing McDonnell Douglas). It establishes a

three-step protocol of shifting the burden of production between the employee and

the employer, but always leaving the burden of persuasion with the employee.

            The first step requires the employee to establish a prima facie case

consisting of four elements, which we will discuss below. Establishing the prima

facie case shifts the burden of production to the employer. The second step

provides that the employer may produce evidence of a non-discriminatory basis for

the adverse employment action. That shifts the burden of production back to the

employee to produce evidence that the employer’s non-discriminatory basis for

adverse employment action was merely a pretext for discrimination and that but for

the discrimination no adverse employment action would have occurred.

McDonnell Douglas, 411 U.S. at 802-05, 93 S. Ct. at 1824-26; Comcast, 140 S. Ct.

at 1019 (analyzing McDonnell Douglas).

            Although extensive discovery led both parties to produce substantial

evidence, the trial court concluded Williams could not satisfy the requirements of

the first step in the McDonnell-Douglas protocol – establishing a prima facie case.

Our review of Williams’s age-discrimination claim is limited to that narrow issue.


                                       -13-
Williams failed to establish prima facie case of age discrimination.

              Any discharged employee claiming age discrimination would prefer

direct evidence of discriminatory motivation. This is rare. Fortunately,

McDonnell Douglas provides the framework for finding discriminatory animus

based on circumstantial evidence. It first requires proof of a prima facie case; i.e.,

proof supporting allegations that the employee: (1) was a member of a protected

class; (2) was discharged; (3) was qualified for the position from which she was

discharged; and (4) was replaced by a significantly younger person.6 Williams v.

Wal-Mart Stores, Inc., 184 S.W.3d 492, 496 (Ky. 2005).

              If the trial court concludes there is sufficient proof of each of these

elements, the employee will be entitled to “an inference of discrimination only

because we presume these acts, if otherwise unexplained, are more likely than not

based on the consideration of impermissible factors.” Texas Dep’t of Community

Affairs v. Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089, 1094, 67 L. Ed. 2d 207

(1981) (internal quotation marks omitted). Establishing the prima facie case “in

effect creates a presumption that the employer unlawfully discriminated against the

employee.” Id. This is a “legally mandatory, rebuttable presumption[.]”




6
  This element can also be satisfied by proof of disparate treatment. However, as noted in
footnote 2, supra, Williams does not appeal the dismissal of her age-discrimination claim based
on disparate treatment.

                                             -14-
O’Connor, 517 U.S. at 312, 116 S. Ct. at 1310 (quoting Burdine, 450 U.S. at 254

n.7, 101 S. Ct. at 1094 n.7).

             Furthermore, “there must be at least a logical connection between

each element of the prima facie case and the illegal discrimination for which it

establishes” this presumption. Id. at 311-12, 116 S. Ct. at 1310 (emphasis added).

Brown-Forman successfully challenged Williams’s age-discrimination case by

convincing the trial court she failed to produce sufficient evidence of the fourth

element of the prima facie claim – that she was replaced by a substantially younger

employee.

             Williams’s objection to the McDonnell Douglas analysis is that its

first step – establishing the prima facie case – “invades the province of the jury.”

(Appellant’s brief, p. 25.) We disagree.

             Within the McDonnell Douglas framework, the trial court is not

deciding whether the replacement is younger than the discharged employee. That

is a question of fact which this Court found never to be a genuine issue in any case.

             On the other hand, the employee’s allegation that the person who

replaced her was substantially younger presents a question of law to be decided by

the trial court. See Disselkamp, 600 S.W.3d at 713 (jury instruction “misstated the

law because it included the substantially-younger requirement as an issue for the

jury rather than the judge”). This legal determination is necessary to the


                                         -15-
advancement of an age-discrimination claim. That was made clear by the Supreme

Court of the United States which said:

             [T]he prima facie case requires “evidence adequate to
             create an inference that an employment decision was
             based on a[n] [illegal] discriminatory criterion . . . .”
             Teamsters v. United States, 431 U.S. 324, 358, 97 S. Ct.
             1843, 1866, 52 L. Ed. 2d 396 (1977) (emphasis added). In
             the age-discrimination context, such an inference cannot
             be drawn from the replacement of one worker with another
             worker insignificantly younger.

O’Conner, 517 U.S. at 312-13, 116 S. Ct. at 1310.

             Because we review legal rulings de novo, this Court shall consider

Williams’s argument that her replacement was substantially younger, and Brown-

Forman’s argument that she was not, without deference to the trial court’s ruling.

             The material facts are not in dispute. Williams was born six years and

nine months before her replacement, Oles. However, Oles was not hired on the

same day Williams was fired. When Williams was fired, she was 50 years old.

When Oles was hired, she was 45 years old. Another material fact noted by

Brown-Forman was that, to quote Williams, “Ms. Oles was immediately subjected

to Ms. Small’s age-discriminatory treatment.” (Plaintiff’s Opposition in Response

to Defendant’s Renewed Motion for Summary Judgment, (filed under seal and not

paginated by the circuit clerk), p. 15.) This fact cuts against an inference that

Small (or Brown-Forman) perceived Oles as substantially younger than Williams.




                                         -16-
               Based on these facts, the trial court determined that Williams failed to

establish the fourth element of her prima facie case, stating as follows:

               [I]t is undisputed that Oles currently holds the position
               from which Williams was terminated.               Oles was,
               depending on which parties’ accounting method is chosen,
               either five years,[7] or six years and nine months younger[8]
               at hire than Williams was at the time of her departure.
               (Plaintiff’s memorandum, p. 6). Much has already been
               made of the jurisdictional split regarding what constitutes
               a legally-significant disparity in age. (See Grosjean v.
               First Energy Corp., 349 F.3d 322 (6th Cir. 2003)). But as
               the Court of Appeals stated in its Opinion [in Williams I],
               there is no bright-line rule in Kentucky concerning this
               matter, and a “zone of discretion” exists between six and
               ten years’ difference in employees’ ages. (See Blizzard v.
               Marion Tech. Coll., 698 F.3d 275 (6th Cir. 2012). . . .
               Williams has not produced evidence that she was replaced
               by a substantially younger person despite having a
               sufficient opportunity to complete discovery on the issue.

(Opinion and Order, R. at 826-27.)

               The trial court’s summary of the law regarding “what constitutes a

legally-significant disparity in age” is concise and accurate, at least for the Sixth

Circuit, and it also correctly notes that Kentucky does not have a bright-line rule

for making such determinations. See Williams v. Wal-Mart Stores, Inc., 184

S.W.3d 492, 496 (Ky. 2005) (“numerous cases in the federal courts discussing how


7
 Brown-Forman’s calculation compared Williams’ age when terminated and Oles’ age when
hired eighteen (18) months later. The difference was five (5) years. It is undisputed that Small
did not know either employee’s age at any relevant time.
8
  Williams calculates the age difference as the years and months between Williams’s and Oles’s
respective birthdates.

                                              -17-
many years younger a replacement has to be in order to satisfy the significantly-

younger requirement”). However, we need not consider, too mechanically, these

federal guidelines or standards.9 Kentucky jurisprudence provides the necessary

standard for determining whether the facts of this record compel the legal

presumption of age discrimination and, thus, whether Williams established her

prima facie case.

                 To claim a presumption, including the legally mandated, rebuttable

presumption of McDonnell Douglas, Williams was required to present facts having

“a legitimate tendency to lead the mind to the conclusion that the fact to be proven

exists.” Jackson v. Schine Lexington Corp., 305 Ky. 823, 828, 205 S.W.2d 1013,

1016 (1947) (citation omitted) (defining “presumption”). To meet that

requirement, Williams presented proof of the following facts: the difference



9
    The Sixth Circuit’s approach is stated in Blizzard v. Marion Technical College as follows:

                   This court established a bright-line rule in Grosjean [v. First Energy
          Corp., 349 F.3d 332 (6th Cir. 2003)] when it held that “in the absence of direct
          evidence that the employer considered age to be significant, an age difference of
          six years or less between an employee and a replacement is not significant.” Id. at
          340. However, while an age difference of ten or more years is generally
          considered significant, id. at 336, replacement of the employee by a person who is
          six to ten years her junior must be considered on a case-by-case basis. Cf. id. at
          340 (explaining that bright-line rule “does not encroach on our precedent holding
          that eight years can be a significant age difference”). Thus, Grosjean essentially
          created a zone of discretion in age-discrimination cases involving replacement by
          a person who is between six and ten years younger than the plaintiff.

698 F.3d 275, 284 (6th Cir. 2012).



                                                 -18-
between her age and that of her replacement; her termination date and the date her

replacement was hired; and, that Small treated her replacement just as she had

treated Williams – that is to say, engaging in what Williams describes as age-

discriminatory conduct.

             The trial court concluded this was insufficient evidence to support a

legal presumption that her termination was motivated by age-discrimination. In

the opinion of this Court, too, such facts do not have a “legitimate tendency to lead

the mind to the conclusion” that age was a motivating factor in Williams’s

termination. To support the presumption of unlawful discrimination, such facts

must “do more than suggest the conclusion. [They] must be an impelling force

which makes it reasonable to assume that the disputed fact is true.” Id.; see

Rentschler v. Lewis, 33 S.W.3d 518, 520 (Ky. 2000) (“a rebuttable presumption is

qualified to the extent that the prescribed facts for creating the prima facie

presumption shall have a natural and rational evidentiary relation to, and a logical

tendency to prove, the principal fact.” (internal quotation marks and citations

omitted)); Workman v. Wesley Manor Methodist Home, 462 S.W.2d 898, 900 (Ky.

1971) (explaining, in a different employment law context, “the status of a

rebuttable presumption, or prima facie case, which means from a procedural

standpoint that in the absence of evidence sufficient to cast substantial doubt in the

mind of a reasonable man that the presumption is correct”).


                                         -19-
             We conclude that the facts in this record do not make it reasonable to

assume the truth of the disputed fact – whether Brown-Forman discriminated

against Williams because of her age. Williams was terminated when she was 50

years old. Her replacement was 45 years old when hired. That difference can

hardly be called substantial. In the Sixth Circuit, as a matter of law, it is not. But

there is more.

             Williams claims she was treated poorly because she was old, and she

also claims her replacement was treated poorly because her replacement was old.

Presuming that to be a fact because it was not refuted, it does not undergird but

undermines the inference that Brown-Forman replaced Williams with a

substantially younger person. It even undermines any notion that Brown-Forman,

or even Williams herself, believed Oles was substantially younger.

             Having thoroughly examined the record and carefully considered the

briefs in our de novo review, we conclude as a matter of law that Williams failed to

establish a prima facie case of age discrimination.

                                   CONCLUSION

             For the forgoing reasons, we affirm the Jefferson Circuit Court’s

March 5, 2020 opinion and order dismissing Williams’s complaint and her claims

against Brown-Forman.




                                         -20-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

John S. Friend             Rebecca A. Weis
Robert W. Bishop           Charles J. Cronan IV
Louisville, Kentucky       Marjorie A. Farris
                           Bethany A. Breetz
                           Louisville, Kentucky




                         -21-